Citation Nr: 1415484	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  05-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 22, 2008, and as 70 percent disabling thereafter.  

2.  Entitlement to an effective date earlier than September 22, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2008 and July 2009 of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision granted the Veteran's claim for service connection and assigned a disability rating of 50 percent (this rating was increased in a subsequent decision).  The July 2009 rating decision granted the Veteran's claim for a TDIU and assigned an effective date of February 23, 2009 (a subsequent rating decision established an earlier effective date of September 22, 2008).  

The Veteran offered testimony at the RO before a Decision Review Officer (DRO) in April 2007 and February 2009.  Transcripts of these hearings are of record.  

The Board remanded the Veteran's claims for further development in March 2010.  As a second remand is required, no discussion of whether the previous directives have been followed is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In VA treatment records obtained since the Board's previous remand, the Veteran stated that he has applied for Social Security disability benefits.  It is unclear whether the Veteran receives Social Security Administration (SSA) benefits and no attempt to obtain those records has been undertaken.  Additional action is required.

In its March 2010 remand, the Board directed that additional treatment records from Loma Linda University Medical Center be obtained.  Though the Veteran was provided with notice regarding this directive in April 2011, he did not respond.  As the case is again being remanded, the Veteran should be provided a second opportunity to submit these records or provide a release for VA to obtain any records on his behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request that it provide documentation of the Veteran's claim for disability benefits and copies of all records developed in association with that agency's decision.

2.  Obtain the Veteran's treatment records from Loma Linda University Medical Center in Loma Linda, California.  All records/responses received should be associated with the claim file.  All efforts to obtain the records must be fully documented, and the facility must provide a negative response if records are not available.  

3.  After the above actions have been completed, schedule the Veteran for a VA PTSD examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide information regarding the current severity of the Veteran's PTSD, to include whether the Veteran's PTSD is productive of total occupational and social impairment due to his symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


